Citation Nr: 1127432	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-32 707	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a depressive disorder, including secondary to the heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1966 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from April 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In November 2008, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

The Board subsequently, in February 2009, reopened the Veteran's claim for a heart disorder on the basis of new and material evidence.  However, rather than immediately readjudicating this claim on its underlying merits, and the claim for a secondary depressive disorder, the Board instead remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development included scheduling a VA compensation examination for a medical nexus opinion concerning whether his heart disorder was a congenital defect or otherwise clearly and unmistakably preexisted his military service and, if it did, whether it was aggravated during or by his service beyond its natural progression.  Conversely, if determined not to have preexisted his service, then a medical nexus opinion also was needed concerning the likelihood it is otherwise etiologically related to his service.

On remand, this VA examination initially was scheduled for May 2009, but the Veteran contacted the RO and asked to have the examination rescheduled.  So it consequently was rescheduled for June 2009, but he failed to report for the evaluation and did not (and still has not) provide any reason or explanation for this, including not receiving the required notice of the evaluation.  There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Moreover, even omission of an examination notification letter in a claims file does not rebut this presumption where VA's regular practice does not include retaining a hard copy of the letter in the claims file.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010).

The Board therefore is proceeding with the adjudication of the Veteran's claim for a heart disorder based on the evidence already on file, especially since the Board's February 2009 remand of this claim advised him of the potentially adverse consequences of failing to report for the examination that would be scheduled on remand concerning this claim.  38 C.F.R. § 3.655 (2010).  His claim for a depressive disorder is predicated primarily on the notion that it is secondary to his heart disorder.  So, for reasons and bases that will be discussed, the unfortunate result of having to consider his claim for a heart disorder on the basis of the existing evidence in the file - which is insufficient to warrant granting service connection for his heart disorder - has the additional consequence of also necessitating a denial of his derivative claim for a depressive disorder.


FINDINGS OF FACT

1.  The probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's heart disorder was not caused or made permanently worse by his military service.

2.  His depressive disorder also is not attributable to his military service, including in that his heart disorder, which he cites as the cause of his depressive disorder, itself has not been etiologically linked to his military service.  



CONCLUSIONS OF LAW

1.  The Veteran's heart disorder was not incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  His depressive disorder also was not incurred in or aggravated by his service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2005, July 2007, March 2008, and March 2009.  These letters, especially in combination, informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2008 letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claims.  And of equal or even greater significance, after providing that additional Dingess notice, the Board and the RO readjudicated the claims in the February 2009 Board decision reopening the claim for a heart disorder on the basis of new and material evidence and remanding this and the claim for a depressive disorder for additional development.  These claims also were more recently readjudicated in the October 2009 SSOC - including considering the additional evidence received in response to that additional notice and Board remand directives.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), VA treatment records, and any relevant lay statements.  He was also initially scheduled for a VA compensation examination in May 2009, which was rescheduled for June 2009, specifically for a medical opinion concerning the etiology of his heart disorder, including especially in terms of whether it was caused or aggravated by his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And it is worth reiterating that, unfortunately, he failed to report for the rescheduled VA examination and did not provide any reason or explanation, including that he had not received notice of its rescheduling in terms of the new date, time and place of the evaluation, etc.  The duty to assist him with his claims is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board also finds there was substantial compliance with the February 2009 remand directives in trying to obtain additional evidence that he had referenced during his hearing as supportive of his claims and in scheduling and rescheduling that VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Entitlement to Service Connection for a Heart Disorder and Depressive Disorder, Including as Secondary to the Heart Disorder

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary or intermittent flare-up of a pre-existing condition, without more, does not satisfy the level of proof required of a 
non-combat Veteran to establish an increase in disability).

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

If a condition is not noted when examined, accepted or enrolled into service, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is generally needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

But the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disability was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service- connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Turning now to the facts of this particular case.  As previously discussed in the Board's February 2009 decision and remand, the Veteran's STRs show a diagnosis of rheumatic heart disease, mitral stenosis.  These records, however, also refer to a history of rheumatic fever prior to service, in 1958, albeit with no sequelae (residuals), along with hypertension.  During service he was hospitalized for ulcerative proctitis and colitis, and a history of rheumatic heart disease was reported.  Rheumatic heart disease, mitral stenosis, Class A1, and congenital rheumatic heart disease, atrioseptal defect, mitral stenosis, normal sinus rhythm, Class 1A were diagnosed.  A Medical Evaluation Board convened.  It was determined his rheumatic heart disease had existed prior to service (EPTS) and that it had not been permanently aggravated by his service.

Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation (within the meaning of 38 C.F.R. §§ 1110 and 1111) for VA purposes, and thus provide no basis for service connection.  See Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). See also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003).


The only possible exception is if there is evidence of additional disability due to aggravation during service of a congenital disease, but not defect, by superimposed disease or injury. 38 C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).

So, to emphasize, service connection is available for congenital diseases, but not defects, which are aggravated by service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In VAOPGCPREC 82-90, VA's General Counsel explained that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

The Board readily acknowledged when remanding this claim in February 2009 that it was not entirely apparent whether the entirety of the Veteran's heart problem was a congenital disability (disease versus defect), especially in light of the fact that he had received an additional diagnosis since service of congestive heart failure.  So additional medical comment was needed clarifying this uncertainty, but he failed to appear for his rescheduled VA compensation examination in June 2009.

The existing evidence in the file, including his STRs, show that his rheumatic heart disease, mitral stenosis was inactive in August 1969 and August 1970.  It is equally significant that the December 1970 Medical Evaluation Board's findings specifically indicated his rheumatic heart disease had shown "no evidence of progression and no evidence of aggravation by [his] service."  His military service ended the following month, in January 1971.  Thus, the most probative evidence indicates his pre-existing disability did not appreciably worsen while in service - that is, over and beyond its natural progression so as to in turn constitute chronic aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

It is permissible to give more probative weight to these contemporaneous findings nearer to when his service occurred than to evidence offered many years later to the contrary, long after the fact.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Following the conclusion of his military service in January 1971, there was no further mention of a heart-related disorder or ailment of any sort for several ensuing years, either in the way of a relevant subjective complaint or objective clinical finding.  Records dating from March to May 1981, so starting about decade later, and from September 1987 to June 1999 and from January 2005 to July 2007 showing his rather continuous treatment for various heart-related disorders.  That initial post service treatment in 1981 included cardiac catheterization.  Most significantly, though, none of his healthcare providers either then or since has offered any medical opinion as to whether his military service either caused or permanently worsened his heart disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in [or aggravated by] service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The unfortunate result of him failing to report for his rescheduled June 2009 VA compensation examination is that the Board was unable to obtain additional medical comment concerning this that may have been favorable to his claim.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court also has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), varicose veins, pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

But resolution of this appeal does not turn on the competency or credibility of the diagnoses of record, since they are well established, rather, on the medical etiology of the Veteran's heart disorder, i.e., the cause of it in terms of its potential relationship to his military service.  And while medical evidence is not always or categorically required in every instance when, as here, the determinative issue involves etiology, but instead, depending on the facts of the case, also may be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a), this is not one of those type of situations because the heart disorders at issue are not readily amenable to mere lay diagnosis or, more importantly, probative comment on their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in another case involving a claim for rheumatic heart disease).

There simply is not the required supporting medical nexus evidence in this instance.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder.  So there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As for his remaining claim, the Veteran does not allege, and the evidence does not otherwise suggest, that his alleged depressive disorder was either directly or even presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.384.  When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).


Instead, this remaining claim is predicted entirely on the notion this depressive disorder is secondary to, i.e., proximately due to, the result of, or aggravated by his heart disorder.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Medical evidence usually is needed to associate the claimed condition with a 
service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999).

Here, though, the Board need not reach this question of causation in terms of whether there is a relationship or correlation between the Veteran's depressive disorder and his heart disorder because the Board is denying his underlying claim for service connection for a heart disorder.  So his heart disorder is not a service-connected disability, in turn meaning his depressive disorder necessarily cannot be secondarily related to his military service by way of this heart disorder.  38 C.F.R. 3.310(a) and (b).

Accordingly, the Board finds that the preponderance of the evidence also is against this claim for service connection for a depressive disorder.  Accordingly, there is no reasonable doubt to resolve in the Veteran's favor concerning this claim, and it, too, must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for a heart disorder is denied.

The claim for service connection for a depressive disorder, including especially secondary to the heart disorder, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


